Citation Nr: 0423304	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
hypopharyngeal squamous cell carcinoma, status post left 
radical neck dissection with partial pharyngectomy and total 
laryngectomy.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for left thyroid 
lobectomy.

4.  Entitlement to service connection for loss of teeth.

5.  Entitlement to service connection for heart disease, 
including hypertension.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for Type II diabetes 
mellitus.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran (also referred to as the "appellant" or 
"claimant") served on active duty in the military from 
November 1949 to November 1952.  He was awarded the Korean 
Service Medal with 5 Bronze stars.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board advanced this case on its docket in November 2003 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c).  However, the Board had to remand this case to 
the RO in December 2003 to schedule the veteran for a travel 
Board hearing.  He later indicated that he wanted a 
videoconference hearing, instead, and he testified at a 
videoconference hearing at the RO in Huntington, 
West Virginia, in January 2004 before the undersigned 
Veterans Law Judge (VLJ) of the Board.



Historically, a June 1983 RO rating decision denied service 
connection for, in part, hearing loss and a psychiatric 
disorder.  The RO sent the veteran a letter that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not timely 
appeal.  The more recent November 2002 RO rating decision at 
issue denied his petition to reopen the claim for hearing 
loss.  And during his January 2004 videoconference hearing, 
he and his representative requested service connection for 
hearing loss (pages 7, 11, and 12 of the transcript).  
However, the veteran's December 2002 notice of disagreement 
(NOD), initiating his current appeal to the Board, did not 
contest the denial of his petition to reopen the claim for 
hearing loss.  And the grace period for timely appealing that 
decision since has expired.  So to the extent the veteran is 
again requesting to reopen this claim, this matter is 
referred to the RO for initial consideration.  The Board does 
not currently have jurisdiction to consider this additional 
issue or even to remand, as opposed to merely refer, this 
issue to the RO.  38 C.F.R. § 20.200 (2003); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

Unfortunately, further development is still needed concerning 
the claims that are before the Board on appeal.  Additional 
evidence, not of record, came to light as recently as during 
the veteran's January 2004 videoconference hearing.  And for 
the reasons explained below, the Board is required by law to 
at least attempt to obtain this additional evidence before 
deciding his appeal, even though he apparently is terminally 
ill - which is indeed tragic.  So the Board has no option 
but to REMAND his claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify him if 
further action is required on his part.




REMAND

As mentioned, the Board is well aware of the veteran's 
terminal illness and, quite understandably, his desire to 
receive a decision in his appeal as soon as humanly possible.  
To the extent this can be accomplished, it will.

The veteran's various claims for service connection for the 
disabilities at issue were received in April 2002.  And after 
a preliminary review of the record, and some sorting, it 
appears he is claiming entitlement to service connection 
on multiple theories.  He is claiming entitlement to service 
connection for prostate cancer, residuals of pharyngeal 
cancer, as well as for emphysema due to chronic smoking in 
service and/or exposure to herbicides in Korea.  He is also 
claiming entitlement to service connection for emphysema, 
residuals of a left thyroid lobectomy, loss of teeth, and 
heart disease - including as due to treatment for his 
pharyngeal cancer.  His claim for diabetes is predicated on 
exposure to herbicides in Korea, and his claim for PTSD is 
based on his combat experiences there.  His claim for heart 
disease, including hypertension, also is based on a purported 
relationship to his PTSD.

With respect to the claims based on alleged chronic cigarette 
smoking in service, in 1998 Public Law No. 105-206 (a bill 
relating to the Internal Revenue Service) added section 1103 
to 38 U.S.C.A., and it expressly prohibits service-connected 
disability and death benefits based on tobacco use.  In 2001, 
section 3.300 was added to 38 C.F.R. implementing the law, 
effective from June 10, 1998.  See 66 Fed. Reg. 18195- 18198 
(April 6, 2001).

In Kane v. Principi, 17 Vet. App. 97 (2003) the U.S. Court of 
Appeals for Veterans Claims (Court) noted that 38 U.S.C.A. 
§ 1103(a) states that "disability or death shall not be 
considered to have resulted from [] the line of duty [] on 
the basis that it resulted from [] the use of tobacco 
products [] during the veteran's service" and that the 
effective date of 38 C.F.R. § 1103(a) was June 9, 1998.  The 
Court upheld the validity of the implementing regulation, at 
38 C.F.R. § 3.300(a) and (c), and the June 9, 1998, effective 
date of those regulatory provisions, even though the 
regulation was published after that date.  

38 C.F.R. § 3.300(a) states that:

For claims received by VA after June 9, 1998, a 
disability or death will not be considered 
service-connected on the basis that it resulted 
from injury or disease attributable to the 
veteran's use of tobacco products during 
service.   

38 C.F.R. § 3.300 further states that:

For claims for secondary service connection received 
by VA after June 9, 1998, a disability that is 
proximately due to or the result of an injury or 
disease previously service-connected on the basis 
that it is attributable to the veteran's use of 
tobacco products during service will not be service-
connected under 38 C.F.R. § 3.310(a).  

Accordingly, the claim for service connection for nicotine 
dependence in this case was received after the June 9, 1998, 
cut-off date.  So service connection cannot be granted for 
nicotine dependence under these circumstances as the law 
and regulation in effect after June 9, 1998, specifically 
prohibits this.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied for lack of legal entitlement - analogous to Rule 
12(b)(6) of the Federal Rules of Civil Procedure for failure 
to state a claim upon which relief can be granted).

The RO addressed this aspect of the claim in the November 
2002 rating action that was appealed.  Subsequently, in 
handwritten notes on a copy of the March 2003 statement of 
the case (SOC) attached to the veteran's substantive appeal 
(VA Form 9), he stated for the first time that his pharyngeal 
and prostate cancers were due to exposure to unknown 
chemicals in service.  Later, at his January 2004 
videoconference hearing, he stated for the first time that he 
was exposed to herbicides while stationed in Korea.  
Essentially, he is alleging that exposure caused his 
pharyngeal and prostate cancers and his diabetes, but the RO 
has not had an opportunity to address this aspect of his 
claims in the first instance.

Service Records

Other than some dental records and a single August 1951 
clinical notation, the only service medical records (SMRs) on 
file are the reports of the examinations for service entrance 
and discharge.  In the August 2004 Informal Hearing 
Presentation it was suggest the veteran's SMRs may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository.  But there is 
no confirmation from the NPRC as to whether this is indeed 
the case or any indication that an additional search has been 
made for the veteran's possible missing SMRs.  

Under 38 C.F.R. § 3.159, VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records only if VA concludes that the records sought do not 
exist or that further efforts to obtain them would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.

With respect to the claim for service connection for prostate 
cancer and diabetes, the veteran does not allege-and the 
evidence does not otherwise suggest-that he had diabetes or 
prostate cancer during military service or within one year 
thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  And since he did not 
serve in the Republic of Vietnam during the Vietnam era, it 
is not presumed that he was exposed to toxic herbicides 
(e.g., Agent Orange) during service.  See 38 C.F.R. 
§ 3.307(a)(6)(i) and (iii).  But he alleges that he was 
exposed to these herbicides while stated in Korea.  And a 
veteran's exposure to herbicides is not limited to service in 
Vietnam; rather, direct service connection is for 
consideration when a disease, as here, is claimed to have 
been caused by exposure in locations other than Vietnam.  See 
38 C.F.R. § 3.303(d); VA Adjudication Procedure Manual M21-1, 
Part VI, paras. 7.01(a), 7.01(e), 7.20(b).  Cf. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Also, if a veteran did not serve in Vietnam but was otherwise 
exposed to an herbicide agent, as defined at 38 C.F.R. 
§ 3.307(a)(6), during service and has a disease presumptively 
due to such exposure, VA will presume that the disease is due 
to such exposure.  38 C.F.R. § 3.309(e).

The Veterans Benefits Administration (VBA) provided 
information to the ROs in March 2003 to use when considering 
claims for diseases allegedly caused by Agent Orange use in 
Korea, which is the situation at hand.  This information was 
based on a listing from the Department of Defense (DoD) of 
locations outside of Vietnam where Agent Orange was used or 
tested over a number of years.

Claims, as here, based on Agent Orange exposure outside of 
Vietnam (in Korea, etc.) should be developed for proof of 
exposure.  So the veteran should be requested to provide the 
dates, places or locations, and the units to which he was 
assigned in Korea, as well as outside of Korea while in the 
continental United States.

Further, the veteran's service personnel records should be 
obtained.

Also, during his videoconference hearing, the veteran and his 
representative indicated that a more detailed description of 
the alleged stressful events during his combat service in 
Korea would be provided.  However, this has not been 
received.  So this, too, must be requested and should include 
the dates, places, and locations of each stressor as well as 
the units to which the veteran was assigned and the names of 
all others who were witnesses, participants or observers.



VA Records

Also during the January 2004 videoconference hearing, the 
service representative indicated he was uncertain whether all 
of the veteran's VA clinical records have been obtained from 
Dayton and Chillicothe, Ohio (page 9), and the veteran, 
himself, indicated that his VA treatment records from 1976 
and 1977, in particular, from Dayton, Ohio, definitely are 
not on file (page 14).

Records of the veteran's VA hospitalization in 1977 are 
likewise not on file and must be obtained. 

In an attachment to the veteran's April 2002 claim he 
reported having been treated at VA facilities in Dayton and 
Chillicothe since 1951 (although this was while he was still 
in the service) and for PTSD and for a variety of other 
disorders at both facilities since service.  But only records 
from March 2001 to August 2002 from Chillicothe, Ohio, and 
from April 2001 to October 2002 from Dayton, Ohio, are 
presently on file.  So all records from both facilities from 
1951 to March 2001 should be obtained.  Likewise, the veteran 
reported having received dental treatment at the Chillicothe 
VA facility and these records also must be obtained.

Social Security Administration (SSA) Records

Although the veteran's entitlement to SSA benefits has ended, 
as shown by an April 1982 statement, a February 1978 award 
letter and decision by an Administrative Law Judge confirms 
he was awarded benefits due to, in part, diabetes, 
obstructive pulmonary disease, and a depressive reaction.  
These same conditions are currently at issue in his appeal 
with VA.  The duty to assist mandated by 38 U.S.C.A. § 5103A 
(West 2002) includes obtaining any SSA disability benefits 
award and the underlying medical records.  See Voerth v. 
West, 13 Vet. App. 117, 121 (1999) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Private Clinical Records

A previous RO attempt to obtain records from 1969 to 1983 
from the Gibbons Hospital resulted in a response that the 
hospital was closed and records were unavailable.  

Dr. Feliciano reported in December 1975 that the veteran had 
chronic obstructive pulmonary disease (COPD) and diabetes.  
In a later January 1983 statement the veteran reported having 
been treated by Dr. Feliciano from 1971 to 1980.  
Those records should be obtained.  

Complete records of the veteran's March to May 1963 
hospitalization at the Toledo State Hospital for psychiatric 
purposes are not on file, but also should be obtained.

Records from 1996 to 2001 have been obtained from the Arthur 
James Cancer Hospital of Ohio State University.  However, 
during the videoconference hearing the service representative 
indicated that no records referable to PTSD were obtained 
from this facility because the search was limited only to 
records pertaining to cancer.  So there should be an 
additional search for all records for treatment, evaluation 
or hospitalization at this facility - for all disabilities 
at issue.

One of the provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C. § 5103A(d)(1)(a) (West 2002), states that 
the duty to assist a claimant includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2003).  Here, such examinations are 
needed and should be performed.  



Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

2.  The RO should take all appropriate steps in an 
effort to locate the veteran's possible missing 
SMRs (it is unclear whether all of his SMRs are 
presently on file).  Also, the RO should take the 
appropriate steps to obtain his service personnel 
records to corroborate the dates, places and 
locations of any service in Korea, as well as in 
the continental United States.

3.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for all of 
the disabilities at issue.  Ask that he complete 
and return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.

*This should include, but is not limited to, all 
clinical records from Dr. Feliciano since 1971; 
complete records of hospitalization at the Toledo 
State Hospital from March to May 1963; and all 
records of treatment, evaluation or 
hospitalization at the Arthur James Cancer 
Hospital of Ohio State University for all 
disabilities, including PTSD.



The veteran should be specifically requested to 
provide the names and addresses of the treating 
physicians who, as he testified, have rendered 
diagnoses or opinions, to include having simply 
verbally informed him, that any of the claimed 
disorders is related to or due to (a) in-service 
exposure to herbicides, (b) smoking cigarettes, 
(c) post-service treatment for cancer, and/or (d) 
PTSD.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
relevant records in his possession that he has not 
previously submitted. 

4.  Also request the veteran to clarify the dates 
and places of all other VA treatment, inpatient or 
outpatient, not otherwise listed above.  Then take 
the appropriate steps to obtain all such VA 
clinical records and associate them with the 
claims file.  This must include all VA medical 
records of his hospitalization in 1977, as well as 
from VA outpatient facilities in Chillicothe and 
Dayton, Ohio, from 1951 to March 2001.  Also 
ensure that all VA dental records are associated 
with the claims file.  

5.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.

6.  Request that the veteran submit more detailed 
information concerning the dates, places, and 
locations of each stressor in service, as well as 
the units to which he was assigned and the names 
of all others who were witnesses, participants or 
observers.

Also request that he submit more detailed 
information concerning the dates, places, 
locations, units of assignment in Korea, etc., 
where he may have been exposed to herbicides 
during service.  

7.  Take the appropriate steps to attempt to 
verify whether the veteran was exposed to 
herbicides in Korea or any other place he may 
allege to have had herbicidal exposure during 
service.  

8.  Prepare a letter asking the U.S. Armed 
Services Center for Unit Records Research 
(USASCURR) to provide any available information 
that might corroborate the veteran's alleged 
stressors.  

Send USASCURR copies of any personnel records 
obtained showing service dates, duties, and units 
of assignment, etc.  

Also send USASCURR copies of the veteran's January 
1983 VA Form 21-4138, Statement in Support of 
Claim, and any additional information provided by 
him as a result of this remand.  

9.  If it is determined the veteran was exposed to 
herbicides during his military service, schedule 
him for a VA examination to determine whether his 
diabetes and any cancer of the prostate or pharynx 
or any other organ, emphysema, left thyroid 
lobectomy, is related to such exposure.

If no opinion can be rendered, explain why this is 
not possible.  



It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

10.  Also schedule the veteran for a VA 
psychiatric examination to determine whether he 
has PTSD as a result of his military service.  
Send the claims folder to the examiner for review.  

Based upon the examination results and the review 
of the claims folder, the examiner should confirm 
or rule out a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the diagnosis as 
well as the other elements supporting the 
diagnosis.  If PTSD is not diagnosed, the examiner 
should explain why the veteran does not meet the 
criteria for this diagnosis. 

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.



11.  As well, schedule the veteran for an 
appropriate VA medical examination to assess the 
nature, time of onset, and etiology of his loss of 
teeth and heart disease, including hypertension.

The examiner should express an opinion as to the 
nature, time of onset, and etiology of these 
disorders.  

Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any loss of teeth or heart disease, 
including hypertension, that the veteran now has 
is of service origin or whether it is at least as 
likely as not that any heart disease or 
hypertension manifested within one year of service 
discharge in November 1952.  

Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed heart disease, including hypertension, is 
otherwise proximately due to or the result of the 
claimed PTSD.  (Note:  this latter question 
includes indicating whether it is at least as 
likely as not that any PTSD has aggravated the 
claimed heart disease, including hypertension.  

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.



12.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed, 
take corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998). 

13.  Then readjudicate the claims based on the 
additional evidence obtained.  If the benefits 
sought on appeal are not granted to the veteran's 
satisfaction, send him and his representative a 
supplemental statement of the case (SSOC) and give 
them time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


